Continuation Sheet

Continuation of 3. Note:

Newly Amended claims 1 and 13 raise new issues requiring a novel search and further consideration because it now recites: “wherein a content of the component (B) is 25 to 110 parts by mass based on 100 parts by mass of component (A)”

Continuation of 12. because:
Applicant’s arguments are drawn to a proposed claimed amendment which is not being entered; thus the arguments are not commensurate in scope with the claims.

AFCP 2.0 Request
The Examiner’s preliminary search under the guidance of the AFCP 2.0 request filed on 05/13/2021 has found references US 2016/0137890 and US 2016/0137888 as being relevant to at least proposed claims 1 and 13. Additional search would be required beyond the time allotted under the program.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/22/2021